United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bayville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-943
Issued: August 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 12, 2008 appellant, through her attorney, filed a timely appeal from a
March 15, 2007 merit decision of the Office of Workers’ Compensation Programs and a
September 14, 2007 hearing representative’s decision granting her a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decisions.
ISSUE
The issue is whether appellant has more than a 16 percent permanent impairment of the
left upper extremity.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 27, 2004, the
Board set aside a December 16, 2003 decision granting appellant a schedule award for a 15
percent permanent impairment of the left upper extremity.1 The Board found a conflict in
medical opinion regarding the extent of appellant’s permanent impairment of the left upper
1

Docket No. 04-1410 (issued October 27, 2004).

extremity and remanded the case to the Office for resolution of the conflict. The findings of fact
and conclusions of law from the prior decision are hereby incorporated by reference.
On August 15, 2005 the Office referred appellant to Dr. Robert Dennis, a Board-certified
orthopedic surgeon, for an impartial medical examination to determine the extent of her
permanent impairment. The record contains an appointment schedule notification showing that
the Office scheduled the impartial medical examination with Dr. Dennis on August 24, 2005. On
August 23, 2005 her attorney objected to the selection of Dr. Dennis. The attorney noted that the
Office had selected Dr. Dennis to act as an impartial medical examiner for appellant on
August 24, 2005 and for another claimant on August 25, 2005. He enclosed letters from the
Office to appellant and to the other claimant scheduling appointments with Dr. Dennis for
August 24 and 25, 2005. The attorney stated:
“[I]t is truly puzzling how a physician can be picked from the Physicians
Directory System (PDS) on a strictly rotational basis within one day of each other.
Therefore, I do ask kindly at this time that you provide proof to the claimant and
myself that Dr. Dennis was selected properly from the PDS. I would ask kindly
that you provide a computer printout of the doctors that were selected within one
week of the selection of Dr. Dennis in this case to confirm that he was picked on a
strictly rotational basis.”
On August 24, 2005 Dr. Dennis examined appellant and determined that she had a 16
percent permanent impairment of the left upper extremity. An Office medical adviser reviewed
his report on October 3, 2005 and concurred with his finding. By decision dated October 21,
2005, the Office granted appellant a schedule award for an additional one percent permanent
impairment of the left arm.2
On October 28, 2005 appellant, through her attorney, requested an oral hearing. At the
hearing, the attorney contended that the Office did not properly select Dr. Dennis using the PDS
system. He questioned how the Office selected Dr. Dennis to provide impartial medical
examinations on consecutive days given that the local area contained hundreds of orthopedic
surgeons.
By decision dated March 28, 2006, the hearing representative affirmed the October 21,
2005 decision. On August 30, 2006 appellant appealed to the Board. On February 7, 2007 the
Board found that the case record submitted on appeal was incomplete.3 The Board set aside the
October 21, 2005 and March 28, 2006 decisions and remanded the case for reconstruction of the
case record.
In a decision dated March 15, 2007, the Office granted appellant a schedule award for an
additional one percent left upper extremity impairment. On March 22, 2007 appellant requested
an oral hearing, which was held on July 26, 2007. At the hearing, her attorney again challenged
the Office’s selection of Dr. Dennis using the PDS system. By decision dated September 14,
2

The Office previously paid appellant a schedule award for a 15 percent left upper extremity impairment.

3

Order Remanding Case, Docket No. 06-2082 (issued February 7, 2007).

2

2007, the hearing representative affirmed the March 15, 2007 decision. He noted that the record
contained a copy of an appointment screen showing that the Office selected Dr. Dennis as an
impartial medical specialist.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001).
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.5 This is called a referee examination and the Office will select a physician
who is qualified in the appropriate specialty and who has no prior connection with the case.6
When there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
A physician selected by the Office to service as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for the selection of the impartial medial specialist
designed to provide safeguards against any possible appearance that the selected physician’s
opinion is biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected from Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.8 The Federal (FECA) Procedure Manual provides that the
selection of referee physicians (impartial medical specialists) is made through a strict rotational
system using appropriate medical directories. The PDS, including physicians listed in the
American Board of Medical Specialties Directory and specialists certified by the American
Osteopathic Association, should be used for this purpose.9 The PDS is a set of stand-alone
software programs designed to support the scheduling of second opinion and referee

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8123(a).

6

20 C.F.R. § 10.321.

7

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(4)
(May 2003); see also Willie M. Miller, 53 ECAB 697 (2002).
9

Id.

3

examinations.10 The services of all available and qualified Board-certified specialists will be
used as far as possible to eliminate any inference of bias or partiality. This is accomplished by
selecting specialists in alphabetical order as listed in the roster chosen under the specialty and/or
subspecialty heading in the appropriate geographical area, and repeating the process when the list
is exhausted.11
The PDS was originally developed to ensure that referee medical specialists would be
chosen in a fair and unbiased manner and this goal remains as vital as ever to the integrity of the
federal employees’ compensation program.12 The Board has placed great importance on the
appearance as well as the fact of impartiality and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial medical specialist.13
ANALYSIS
On prior appeal the Board found that a conflict in medical opinion existed regarding the
extent of appellant’s left upper extremity impairment and remanded the case for resolution of the
conflict. On August 15, 2005 the Office referred her to Dr. Dennis for an impartial medical
examination scheduled for August 24, 2005. By letter dated August 23, 2005, appellant’s
attorney objected to the selection of Dr. Dennis. He provided evidence that the Office selected
Dr. Dennis to act as an impartial medical specialist on August 24, 2005 for appellant and on
August 25, 2005 for another claimant. The attorney questioned how the Office selected
Dr. Dennis twice within one week and requested proof from the Office that it properly utilized
the PDS in making the selection.
The Board finds that appellant, through her attorney, raised a timely objection to the
selected impartial medical examiner and provided sufficient reason to require the Office to
demonstrate that it properly followed its selection procedures.14 The record does not contain any
evidence documenting that the Office complied with its rotational procedures in selecting
Dr. Dennis.15 Office procedures provide that impartial medical specialists will be selected from
Board-certified specialists in the appropriate geographical area on a strict rotating basis in order
to negate any appearance that preferential treatment exists between a particular physician and the

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7
(September 1995, May 2003).
11

Id. at Chapter 3.500.4(b)(4) (May 2003); see also L.W., 59 ECAB ___ (Docket No. 07-1346, issued
April 23, 2008).
12

L.W., supra note 11; M.A., 59 ECAB ___ (Docket No. 07-1344, issued February 19, 2008)

13

Id.; see Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(4)
(May 2003).
14

See M.A., supra note 12.

15

The record contains an appointment scheduling form but no information regarding how the Office selected
Dr. Dennis.

4

Office.16 As appellant timely objected to the selection of Dr. Dennis and provided sufficient
reason for the objection, the Office has an obligation to verify that it selected Dr. Dennis in a fair
and unbiased manner. The case is remanded to the Office for this purpose. Following this and
any other development deemed necessary, the Office should issue an appropriate final decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The case requires further
development on appellant’s objections to the impartial medical specialist.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 14 and March 15, 2007 are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: August 25, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)(4)
(May 2003).

5

